DENNIS, Justice,
concurring.
I respectfully concur.
Although I agree with the opinion in all other respects, I cannot agree that the defendants have not been enriched because they now have a valid judgment against Knight which may prove to be collectible in the future. Nevertheless, the unjustified enrichment remedy is not available here because a legal justification for the enrichment exists by reason of a contract intended to permit it. See Tate, The Louisiana Action for Unjustified Enrichment, 50 Tul. L.Rev. 881, 893-905 (1976).